Case: 16-10281      Document: 00513808338         Page: 1    Date Filed: 12/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-10281
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      December 21, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

LEZLI OWENS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-214-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Lezli Owens appeals the 240-month sentence imposed following her
guilty plea conviction for conspiracy to possess with intent to distribute
methamphetamine in violation of 21 U.S.C. § 846 and 21 U.S.C. § 841(a)(1),
(b)(1)(C). Owens first challenges the imposition of a two-level importation
enhancement but acknowledges that her argument is foreclosed by United
States v. Foulks, 747 F.3d 914, 915 (5th Cir. 2014). Although she states in her


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10281    Document: 00513808338     Page: 2   Date Filed: 12/21/2016


                                 No. 16-10281

brief that she seeks to have us revisit Foulks en banc, she has not filed a
petition for an en banc hearing. See FED. R. APP. P. 35(c). We must follow
Foulks “absent an intervening change in the law, such as by a statutory
amendment, or the Supreme Court, or our en banc court.” Jacobs v. Nat’l Drug
Intelligence Cntr., 548 F.3d 375, 378 (5th Cir. 2008).
      In light of Foulks, whether Owens was involved in the importation of the
methamphetamine is not relevant to the applicability of the enhancement. See
Foulks, 747 F.3d at 915. The fact that the methamphetamine was imported
was enough to warrant the enhancement. Because the district court found that
the methamphetamine distributed by Owens was imported from Mexico, the
enhancement was properly applied. See id.
      Owens also argues that her within-guidelines sentence is substantively
unreasonable because an analysis of the 18 U.S.C. § 3553(a) sentencing factors
show that it is “far too high.” We review the substantive reasonableness of a
sentence for abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007).
Because the district court imposed a within-guidelines sentence, it is
presumptively reasonable. See United States v. Campos-Maldonado, 531 F.3d
337, 338 (5th Cir. 2008). The presumption may be rebutted “only upon a
showing that the sentence does not account for a factor that should receive
significant weight, it gives significant weight to an irrelevant or improper
factor, or it represents a clear error of judgment in balancing sentencing
factors.” United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Rather than trying to rebut the reasonableness presumption, Owens has
identified evidence pertinent to each factor and seeks a different result from
this court. Because the district court was in a superior position to find facts
and assess their import under § 3553(a), we will not reweigh the sentencing
factors or reverse a sentence because we reasonably might find that a different



                                       2
    Case: 16-10281   Document: 00513808338    Page: 3   Date Filed: 12/21/2016


                               No. 16-10281

sentence is proper. See Gall, 552 U.S. at 51-52. Owens has not shown that her
sentence is substantively unreasonable. See Cooks, 589 F.3d at 186.
     AFFIRMED.




                                     3